Citation Nr: 1810296	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a chronic lumbar strain in excess of 20 percent from January 8, 2006, and in excess of 40 percent from June 12, 2017. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from January 8, 2006 through June 11, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1982 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In January 2015 and May 2017, the Board remanded the case for additional development. By rating decision dated October 2017, the RO increased the evaluation of the Veteran's chronic lumbar strain from 20 percent to 40 percent, effective June 12, 2017, and granted a TDIU as of June 12, 2017. The case was returned to the Board. As the October 2017 decision is short of a full grant of the benefits sought, the case remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The evidence before the VA consists of an electronic record located in the Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1.  Since January 8, 2006, the Veteran's chronic lumbar sprain did not manifest in unfavorable ankylosis of the thoracolumbar or entire spine.

2.  From January 8, 2006 through August 31, 2016, the Veteran's chronic lumbar sprain did not manifest in forward flexion of the thoracolumbar spine of 30 degrees or less.

3.  From September 1, 2016, the Veteran's chronic lumbar sprain is best approximated by forward flexion of the thoracolumbar spine of 30 degrees or less.

4.  From September 1, 2016, the Veteran's service-connected disabilities precluded her substantially gainful employment, but not before. 


CONCLUSION OF LAW

The criteria for establishing entitlement to a rating for chronic lumbar strain in excess of 20 percent for the period from January 8, 2006, through August 31, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 1.1, 1.3, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2017).

The criteria for establishing entitlement to a 40 percent evaluation, but no higher, for chronic lumbar strain for the period from September 1, 2016, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 1.1, 1.3, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2017).

The criteria for establishing entitlement to TDIU benefits from January 8, 2006, through August 31, 2016, have not been met. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The criteria for establishing entitlement to TDIU benefits from September 1, 2016, have been met. 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist/Prior Remand Compliance

The Veteran has not raised any procedural arguments regarding the notice or assistance provided for her claims. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding compliance with the prior remand instructions, the Board finds that there has been substantial compliance by the Agency of Original Jurisdiction (AOJ). See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Increased Rating, Lumbosacral Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes (DC) identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). A claim is denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded, and pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Accordingly, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the functional loss factors cited above. 

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

Additionally, 38 C.F.R. § 4.71a, Diagnostic Codes 5237 through 5243 are applicable to the spine. Diagnostic Code 5237 governs ratings of lumbosacral or cervical strain. The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. There are several notes set out after the diagnostic criteria, a summary of which is as follows.

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

An evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule. See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

In this case, the Veteran was initially service connected for a chronic lumbar sprain effective December 5, 1995, and was evaluated at 20 percent from that date. The Veteran sought an increased evaluation by claim dated January 8, 2007. The one year period preceding the filing of this claim is potentially compensable. 38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400(o).

The Veteran's private chiropractor noted stiffness, tenderness, and pain in March 2006. A note dated March 2006 recorded a 10 percent decrease in flexion of the lumbar spine, and a 20 percent restriction in extension. Right and left lateral bending were noted as being decreased 35 percent. 

In her January 2007 filing, the Veteran stated that the pain in her lower back worsened. She indicated having seen a chiropractor without any relief and taking stronger medications. She reported limitations in her activity due to stiffness, tightness, and pain in her lower back. 

A January 2007 VA physical therapy note recorded the Veteran being limited in her trunk flexion to being able to bend over with her hands 12 inches from the floor, and that other trunk motions were within normal limits. Pain was noted on flexion, extension, and bilateral side bending. 

A November 2007 VA examination evaluated the Veteran's lumbar sprain disability, and noted the Veteran reported spasms in her middle and lower back with constant pain in lower back, which was worsened with activity. No fatigue or decreased motion was noted by the examiner. The Veteran was noted as having constant daily sharp pain, with no radiation of pain. Flare-ups were noted to be mild, occurring weekly, lasting hours, and precipitated by bending, lifting, and sitting. The Veteran was noted as having no incapacitating episodes. Range of motion for the thoracolumbar spine was recorded with active and passive forward flexion being 0 to 90 degrees, with pain at 80 degrees, and pain after repetitive use, but no loss of motion on repetitive use; extension was recorded at 0 to 30 degrees, with no pain or loss of motion recorded on repetitive use. Right and left lateral flexion was recorded at 0 to 30 degrees, with pain at 20 degrees, and pain after active or passive motion was noted, with no loss of motion after repetitive use. Lateral rotation was noted as normal for both left and right, with no pain and no loss of motion upon repetition.

An April 2008 VA cardiovascular stress test note indicates the Veteran was able to complete 8 minutes and 59 seconds on a treadmill to attain a heart rate of 151 beats per minute.

A June 2009 note from the Veteran's private physician noted complaints of chronic low back pain, but noted that the Veteran denied any radiculopathy type pain or any leg pain, numbness, or tingling. 

A June 2009 private treatment note recorded results from an MRI, and concluded the dominant finding is at L4-5 where a shallow broad-based displacement with moderate facet arthropathy with capsular synovitis resulted in indentation of the thecal sac and mild foraminal narrowing, left greater than right, without nerve root compression, and also concluded that moderate facet arthropathy is seen at L3-4 and L5-S1.

A June 2009 private treatment note indicated review of X-rays revealed normal alignment, with no evidence of spondylolisthesis and no evidence of acute fractures. 

A July 2009 note from the Veteran's husband stated that the Veteran was unable to run anymore, called out often from her work due to back pain, noted that she experienced back pain while driving, and that she was unable to help with household activities, and sleeps due to the pain medication. The note indicated that the Veteran had left a job due to her back pain. The note also stated that the Veteran was generally sedentary, laid on the couch, and when her muscles tightened and spasmed on a regular basis, she was unable to bend at the waist or turn her head, and needed medication from the emergency room to relax her muscles. 

In August 2009, the Veteran is noted as having injections in her spine for pain relief. 

A November 2009 note from the Veteran's private physician notes that the Veteran had a series of injections for pain relief. The Veteran was noted to have minimal symptoms into her legs and that she was not taking medications, and the Veteran was noted to have denied numbness or paresthesia of the lower extremities. The physician noted that the back revealed bilateral paravertebral muscle spasms and facet tenderness, and noted an impression of lumbar facet syndrome. 
	
A March 2010 VA treatment note indicated the Veteran was wearing a back brace. 

An April 2010 VA treatment note noted the Veteran having reported back pain, and the Veteran was noted to have had radiofrequency on the left side of the facet joints and a medical branch nerve block on the right which did not give any pain relief. The Veteran was noted to have sacroiliac pain and radiation to the left groin, with spasms in the lumbar and sacroiliac area. 

A December 2008 x-ray of the hips and sacroiliac joints noted normal sacroiliac joints. 

An October 2010 VA treatment note documented the Veteran's low back pain. 

An MRI of the lumbar spine performed December 2010 noted partial lumbarization of S1 with only mild facet arthropathies at L4/L5 and L5/S1, with no evidence of disc herniation or nerve root impingement. 

A May 2011 VA examination noted the Veteran reporting low back pain since her active duty service at Camp Lejeune with no known injury. It noted that a CT of the lumbar spine performed November 2010 noted facet joints at L4/L5 with subchondral cysts, marginal erosions bilaterally with slight narrowing and minimal loss of articular congruity, and noted facet joints of L5/S1 for narrowing, subchondral cystic changes, marginal spurs, and loss of articular margin congruity. The assessment was moderate chronic lumbar strain.

A January 2012 VA examination of the spine noted that the Veteran did not report that flare-ups impacted the function of her back. Forward flexion was measured to 65 degrees, and extension to 25 degrees. Right and left lateral flexion was recorded to 25 degrees, and right and left lateral rotation were recorded to 25 degrees. The Veteran was noted as being able to perform repetitive use testing, and post-repetitive use testing yielded the same measurements. Functional loss was noted to limit movement more than normal, with localized tenderness, and muscle strength noted as normal. The VA examiner opined that there was no radiculopathy. The VA examiner noted that the Veteran quit her job in January 2012 due to back pain and depression, and that the Veteran was applying for Social Security Disability primarily as a result of her depression. The VA examiner opined that with regards to her service connected conditions of the lumbar strain and patellofemoral syndrome of both knees, the Veteran was able to secure and maintain employment in any capacity, with a lifting restriction to 20 pounds.

A March 2012 VA physical therapy note indicates that the Veteran sought physical therapy for her knees, reported popping in the knees, and indicated that she would like to walk for exercise.

The Veteran applied for Social Security disability based on conditions including depression and her back problems, and by decision dated May 2013, was denied. 

A November 2014 MRI noted impressions of degenerative changes from L3/L4 through L5/S1, most pronounced at L4/L5 without lateralizing disc herniation or high grade stenosis, and noted that the left neuroforaminal stenosis at L4/L5 had mildly progressed from the previous study. 

A private neurosurgeon note dated March 2015 noted that she had lumbar pain for more than 10 years with radiation to the bilateral buttocks, hips, groin, bilateral posterior thighs and stopping around the knees. It was noted that she had intermittent lower extremity numbness and tingling. It was noted that she had tried physical therapy, chiropractic treatment, pain medications, anti-inflammatories, and epidural steroid injection with no relief. Examination noted normal strength of the lower extremities, negative SLR, sensation intact to light touch, pinprick, and vibration. It was noted that she had a recent MRI and x-ray which showed no overall lumbar structural instability on x-ray, disc heights well maintained, no nerve compression, but has a transitional segment of L5/S1 and increased signals at L4/L5, L5/S1 of the facet joints that may indicate facet arthritis. The assessment was lumbar pain with radiation down both legs; lumbar spondylosis.

A VA examination was performed in August 2015. Range of motion noted forward flexion to 60 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees. It noted diagnosis of lumbar strain in the 1990s and lumbar degenerative disc disease/ spondylosis with "unknown onset." Pain on extension was noted, but noted not to result in functional loss. No pain on weight bearing was noted, and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine was noted. No loss of function after repetitive use testing was noted. The Veteran was noted to have intervertebral disc syndrome (IVDS), without any episode of acute signs and symptoms requiring bed rest. The Veteran was noted as having used a brace, on occasion. The examiner noted that the Veteran's thoracolumbar spine condition impacted her ability to work in that she may not be able to lift heavy items or repeatedly bend. 

A March 2016 VA mental health note noted the Veteran moving upright, at a steady gait, with normal movement, and the option for use of a cane was not selected. 

An August 2016 VA treatment note indicates that the Veteran reported chronic low back pain that was worse in the last week, with ambulation. The staff nurse noted that she ambulated with a brisk even gate. 

A VA treatment note from September 2016 notes that the Veteran was scheduled for a spinal stimulator. 

A March 2017 note from the Veteran contends that she was using a walker, and needed support to walk and stand, and that she could only walk for 10 minutes before she needed to sit or lean. This note suggested a worsening of the condition, and prompted the Board remand for a new examination.

A June 2017 VA examination confirmed diagnoses of chronic lumbosacral strain, lumbar degenerative joint disease, and bilateral sacroiliitis with arthritis. The examiner noted that the Veteran reported flare-ups of her thoracolumbar spine, indicating that during such a flare, "it feels really stiff and painful." The Veteran is noted as reporting functional loss of not being able to move or do anything, and laying on a heating pad. The Veteran reported having had a permanent spinal cord stimulator placed, and that she was given a brace and then a walker for her back within the preceding two years. The Veteran reported using the walker outside of her home and at home using a cane. She reported that she can stand for approximately 7 minutes, such as when doing the dishes. Forward flexion to 3 degrees was measured, extension to 5 degrees, right and left lateral flexion to 20 degrees was measured, and right and left lateral rotation were recorded to 10 degrees. Forward flexion and extension were noted to exhibit pain, with evidence of pain upon weight bearing and tenderness to palpation of the bilateral lumbar paraspinous musculature, bilateral sacroiliac joints, and midline lumbar spine. No additional loss of function or range of motion was noted after repetitive use, and the examiner noted they were unable to state without speculation whether pain, weakness, fatigability or incoordination limited functional ability with repeated use over a period of time or whether flare-ups significantly limited functional ability. Spasms which did not result in an abnormal gait were noted. The examiner noted no evidence of intervertebral disc syndrome or ankylosis, and no evidence of radiculopathy. The examiner opined that it would be speculative to state a specific date that her impairment, as measured, began. 

For the period of January 8, 2006 through August 31, 2017, the Veteran is evaluated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237. For this period, there is insufficient evidence in the record that supports a higher level of functional loss or range of motion limitation. The June 2017 examiner noted that assigning an earlier date to the limitations measured in that exam would be speculative. Although the Board considered using the Veteran's statement of using a walker and cane as potentially useful in assigning an earlier effective date for these findings, the Veteran seems to have used these occasionally, as she is noted, at points, walking in a brisk, even gait, without any use of an assistive device. Further, the record also shows other disabilities that likely contributed to her difficulty in ambulation. Because the evidence of record does not establish that her lumbar sprain was equivalent to forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis (immobility) prior to September 1, 2016, a rating higher than 20 percent for this period is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The Board acknowledges that the Veteran's lessening in forward flexion is unlikely to have first manifested on the date of the June 2017 VA examination. Because the evidence shows the Veteran was scheduled for a spinal stimulator in September 2016 to treat her pain, the Board finds it as likely as not that the measurements of June 2017 existed as of September 1, 2016 but no earlier-specifically, a loss of forward flexion of the thoracolumbar spine of 30 degrees or less. Affording the Veteran the benefit of doubt, the Board finds that the Veteran's condition is best approximated by a 40 percent evaluation as of September 1, 2016 under 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Regarding the period thereafter, the Veteran would only warrant a higher evaluation in excess of 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237 if unfavorable ankylosis were shown of the thoracolumbar spine (for 50 percent) or the entire spine (for 100 percent). As the evidence of record does not support a finding of ankylosis for any period after September 1, 2016, a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 is not warranted. 

The Board has considered the Veteran's functional loss due to flare-ups or pain as reported by her in various notes and pleadings in the record, and concludes that the functional loss reported is contemplated by the ratings assigned to her. Muscle spasms causing guarding severe enough to result in an abnormal gait or abnormal spinal contour are contemplated under the 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the disability rating generally accounts for pain and stiffness, stating that the ratings apply "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine..." See 38 C.F.R. § 4.71a. The Board emphasizes that, without any symptoms or difficulties associated with the low back disability, there would be no basis for a compensable rating, and concludes that in this case, the ratings assigned appropriately compensate the Veteran for her functional loss.

There are no other potentially applicable diagnostic codes applicable to the Veteran's low back strain. The Board notes that sacroiliac injuries, degenerative arthritis of the spine, and radiculopathy have been addressed by the AOJ under separate rating decisions and are not on appeal. Although there is evidence that may suggest the Veteran suffers from IVDS and spinal stenosis, these conditions are not being evaluated on appeal, and if the Veteran wishes to seek service connection for them she may do so by filing a claim. 

The Veteran has been afforded the full benefit of doubt in this case. Because the preponderance of the evidence weighs against higher evaluation for the periods in question than afforded by this decision, the benefit of the doubt provisions are inapplicable. 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56. 

III. TDIU

The Veteran seeks an earlier effective date for the grant of TDIU.

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16. Disabilities resulting from a common etiology or a single accident are considered one disability, for TDIU purposes. Id. at § 4.16.

During the period prior to September 1, 2016, the Veteran had a combined rating of no higher than 50 percent. Accordingly, the Veteran does not meet the schedular threshold criteria for a TDIU prior to September 1, 2016. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The AOJ determined that the Veteran was unemployable and entitled to a TDIU as of June 12, 2017. Although the Board may not have reached the same conclusion as the AOJ, entitlement has already been resolved in the Veteran's favor, and the only question that must be addressed by the Board is whether the effective date of the TDIU should accompany this decision awarding an earlier effective date for the 40 percent evaluation. As the Veteran's disability and employability is determined to have been static from September 1, 2016 to June 12, 2017, the grant of a TDIU is applied to the earlier date. Therefore, TDIU from September 1, 2016 is accordingly granted. 38 C.F.R. §§ 3.340, 3.341, 4.16.



ORDER

Entitlement to an increased rating for chronic lumbar strain in excess of 20 percent from January 8, 2006 through August 31, 2016 is denied. Entitlement to a rating of 40 percent, but no higher, is granted from September 1, 2016.

Entitlement to a TDIU from January 8, 2006 through August 31, 2016 is denied.

Entitlement to a TDIU from September 1, 2016 is granted. 



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


